Citation Nr: 1453112	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a neurologic disorder, to include Parkinson's disease.

4.  Entitlement to service connection for a headache disorder, claimed as migraines.

5.  Entitlement to service connection for irritable bowel syndrome.

6.  Entitlement to service connection for a heart disorder, claimed as heart palpitations.

7.  Entitlement to service connection for a cardiovascular disorder. 



REPRESENTATION

Appellant represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1966 to March 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for numerous disorders.  The Veteran appealed the denials of service connection for the issues listed above, and these matters are now before the Board.


FINDINGS OF FACT

1.  Tinnitus is not etiologically related to service.

2.  Bilateral hearing loss clearly and unmistakably preexisted service and did not increase during service.

3.  A neurologic disorder did not manifest during service, or to a compensable degree within one year of separation from service, and is not etiologically related to service.

4.  A headache disorder etiologically related to service.
 
5.  Irritable bowel syndrome etiologically related to service.

6.  A heart disorder, did not manifest during service, or to a compensable degree within one year of separation from service, and is not etiologically related to service.

7.  A cardiovascular disorder did not manifest during service, or to a compensable degree within one year of separation from service, and is not etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  Bilateral hearing loss preexisted, but was not aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.385 (2014).

3.  A neurologic disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

4.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

5.  The criteria for service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

6.  A heart disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

7.  A cardiovascular disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Several diseases, including cardiovascular-renal disease and organic diseases of the nervous system, are considered to be "chronic" disease under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including cardiovascular-renal disease, organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Veteran has made some suggestions that a headache or neurologic disorder may have preexisted service.  A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

With respect to all claimed disorders other than hearing loss - which is discussed in greater detail below - the Board finds that that the Veteran entered service in sound condition.  Specifically, on a physical examination at entrance in March 1966, no relevant disorder or injury was noted and the Veteran was "normal" in all body systems.  The Board recognizes a pre-enlistment letter from a physician indicated that the Veteran had a history of headaches "might be" related to his eye strain, and could be made better if his vision were corrected, and recognizes that on report of medical history the Veteran endorsed a history of frequent or severe headaches.  However, in June 2002, the Veteran clarified during treatment that his pre-service headaches had resolved prior to entering service, and the Board reiterates that on examination the Veteran was neurologically "normal."  Based on the foregoing, the evidence shows that the Veteran had a pre-service history of headaches, but on entrance into service no defect, infirmity, or disorder was "noted," and the Veteran is thus presumed to have been in sound condition.


Service Connection for a Neurologic Disorder

The Veteran contends to have a neurologic disorder, to include Parkinson's disease, which is related to "various stressful environments and radiation."  With regard to radiation, as an initial matter the Board notes that the Veteran was asked to provide additional information regarding such exposure, but has been unable to do so other than to report that he worked with nuclear weaponry while stationed in Germany.  The Veteran's primary military occupational specialty confirms that he worked on Hercules Missiles, however, neither service treatment records nor service personnel records indicate radiation exposure. 

A "radiation exposed Veteran" is one who while, serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; service in a capacity which, if performed as an employee of the Department of Energy would qualify the individual as a member of the Special Exposure Cohort under § 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  See 38 C.F.R. § 3.309 (2014).

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2) (2014).

The Veteran does not have, and has not contended to have, any of the forgoing diseases subject to radiation-related presumptions.  Nonetheless, where a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service.

In a November 2009 statement, the Veteran's sister reported that prior to entering service, she witnessed that the Veteran have the same "nerve related problems" that other members of their family have had.  However, as discussed, the Veteran denied histories of symptoms related to a neurologic disorder at induction.  Given that the Veteran denied neurologic symptoms at entrance, and was found to be neurologically normal on examination, the Board reiterates that he is found to have entered service in sound condition.  Service treatment records contain no complaints or treatment for neurologic symptoms, and at separation the Veteran's neurologic system was normal.

Post-service records reflect that in August 2004, the Veteran's wife contacted VA "looking for a test for Alzheimer's," and stating that the Veteran's mental health was deteriorating.  She stated that she understood that the men in the Veteran's family have a history of neurologic illness, and she was concerned that the Veteran was beginning to exhibit similar symptoms including flat affect, expressionless face, slow movement, and mild tremors in his hands.

On follow-up appointment in October 2004, the Veteran was seen for a neurologic evaluation for a disorder of possibly "metabolic/mind brain etiology."  The Veteran denied any abnormal or unusual symptoms, however his wife and children had noticed increasing restlessness and tooth grinding.  Excessive sweating, which the Veteran had previously experienced, had "increased dramatically," and he was becoming more irritable.  A private care physician had noted cogwheeling (i.e. abnormal muscle tone suggestive of Parkinson's disease), for which he was given medication.

In November 2009 the Veteran's wife stated that she met the Veteran during his two-year posting in Germany, and that she believed that his "top secret work [took] a toll on him," neurologically.

The Board finds that the Veteran does not have a neurologic disorder which is related to service.  To the extent that symptoms of a neurologic disorder are capable of lay observation, testimony from the Veteran, his sister, and his wife are competent and probative in describing the Veteran's history and symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  To that end, the Board finds the Veteran's denials of neurologic symptoms at service entrance and separation to be highly probative that he both entered, and left service without experiencing neurologic symptomatology.  The Board may weigh the absence of contemporaneous medical evidence against lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Board is presented not with a lack of lay evidence, but with the Veteran's own affirmative assertions that he had no relevant symptoms.

To the extent that the record contains lay evidence associating in-service stress or a familial neurologic history with the onset of neurologic symptoms decades after service separation, this is a complex medical determination well beyond the scope of lay competence, and thus statements to that effect are of no probative value.

Thus, the Board is left without probative evidence linking any current neurologic disorder, to include Parkinson's disease, to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for a Headache Disorder

The Veteran contends that a pre-service headache disorder was aggravated during service, or in the alternative that his current headache disorder is otherwise due to service.  As discussed above, the Board finds that the Veteran entered service in sound condition.  Again, while there is some history of pre-service headaches in childhood, the Veteran has asserted that such headaches were no longer present on entrance.  Service treatment records are otherwise silent for complaints or treatment of headaches, and at separation - although the Veteran endorsed treatment 5 years prior (i.e. before entering service) - he did not endorse any current symptoms or in-service symptoms.

Following separation from active service in 1969, the Veteran was seen with complaints of lightheadedness associated with a pressure-like sensation on the forehead in June 1996.  In reporting his history of such symptoms, however, the Veteran did not mention any history of recent symptoms, in-service onset of symptoms, or childhood symptomatology.  A computer tomography (CT) brain scan was reportedly normal, and the impression was that the reported symptoms were secondary to vestibular dysfunction.

Treatment records show ongoing reports of lightheadedness and headaches, including complaints of "pressure type frontal headaches" unassociated with other symptoms in February 1997.  At that time, the Veteran also reported a childhood history of migraines.

In June 2002 the Veteran reported a five year history of headaches.  He confirmed having experienced headaches prior to service, but stated that they resolved.  Headaches were always on the left side, and were accompanied by left-side blurred vision.  Typically headaches were characterized by intense forehead pressure, but 20 to 30 percent of headaches also included phonophobia and photophobia.  The Veteran had undergone magnetic resonance imaging (MRI) evaluation several years prior, however the results were "normal."  Following evaluation, the diagnosis was mixed tension and migraine headaches.

In July 2009 it was suggested by a VA physician that the Veteran's primary diagnosis, chronic anxiety, was being manifest as somatic symptoms of forehead pressure and heart palpitations.

In December 2009, the Veteran was scheduled for a neurologic VA examination which failed to attend.  Nonetheless, his complete file was reviewed, including his pre-service history of headaches referable to eye strain.  Based on her review of the file, the examiner opined that she was unable to state without resort to speculation whether the Veteran's current headaches are related to those headaches noted in February 1966.  Specifically, she commented that because the description of headaches in February 1966 was without detail, it was not possible to compare it the Veteran's current complaints.

While the VA examiner was unable to conclude whether the Veteran's current headache were related to his pre-service headaches, because the Board has found that the Veteran entered service without a preexisting headaches condition, the examiner's inability to reach such a conclusion is immaterial to the claim of service connection.

Of no probative value are statements by the Veteran made many decades after service indicating that current headache and migraine symptoms are related to service.  The Veteran is competent to report headache symptoms to the extent that they are capable of lay observation.  Layno, 6 Vet. App. 465.  However, in 2002 the Veteran himself reported that his current headaches had been ongoing only for five years - or since around 1997.  This is consistent with treatment records from 1996 and 1997 which appear to be the first records of headache treatment since the pre-service, February 1966, note from his private physician.  Again, as the Veteran's reports of headache symptoms are competent, the Board finds his endorsement of 1996 or 1997 onset to be highly prohibitive that he did not experience headache symptoms during service or until many years thereafter.

Of great probative value in this case, is the July 2009 healthcare provider's opinion that the Veteran's "forehead pressure" was related to underlying chronic anxiety.  While this single opinion relates the claimed symptoms to anxiety - a disorder for which service connection has not been established - the record contains no competent evidence linking headaches, migraines, or similar symptoms to service.  Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Irritable Bowel Syndrome

The Veteran has made vague contentions that irritable bowel syndrome (IBS) is related to service.  In-service treatment records are silent for complaints or treatment of IBS, however on separation report of medical history the Veteran endorsed "stomach, liver, or intestinal trouble."  An accompanying physician's statement indicates that the Veteran "[h]as a nervous stomach," although a physical examination showed the Veteran's abdomen and viscera to be "normal."

Post-service treatment records, and the Veteran's own lay statements are essentially silent for complaints or endorsements of IBS-related systems until in July 1999 when the Veteran reported a several-day history of severe diarrhea.  He also reported intermittent cramping and abdominal pain, and the impression was enteritis.  One year later, in July 2000, the Veteran complained of heartburn and alternating constipation with loose stool associated with abdominal cramps.  The assessment was of IBS, and in a December 2012 letter to his senator, the Veteran reported that IBS onset sometime after 2000.

While the Veteran did endorse a "nervous stomach" at separation from service in 1969, there is no evidence - other than his non competent lay statements - linking the current diagnosis of IBS to service or in-service symptoms.  The Veteran is competent to report on observable symptoms of IBS, Layno, and hence his December 2012 indication that the disorder began after 2000 is competent and probative.  Linking his current diagnosis with in-service symptoms of a "nervous stomach," however, is well beyond his lay competence and thus his testimony to that effect is of no probative value.

Thus the Board is left without evidence associating the Veteran's current diagnosis with service, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder and Cardiovascular Disorder

The Veteran contends that heart and cardiovascular disorders are related to service.  Service treatment records are silent for complaints or treatment referable to such disorders, and on report of medical history at separation in January 1969, the Veteran denied any history of shortness of breath, pain or pressure in the chest, palpitation or pounding heart, high or low blood pressure, and was found to be "normal" with respect to the heart and vascular system.

Following separation, the Veteran's first treatment for a heart of cardiovascular disorder occurred in 1992 when the Veteran had a myocardial infarction which resulted in coronary bypass surgery.  The Veteran's diagnosis at that time was coronary artery disease in a single vessel as a residual consequence of his myocardial infarction.

The Veteran continued to have cardiac symptoms, including hypertension and some complaints of heart palpation.  In July 2009 it was suggested by a VA physician that the Veteran's chronic anxiety, was manifest by somatic symptoms including heart palpitations.

The Veteran is competent to report symptoms such as heart palpation as this is capable of lay observation.  However, while some diseases may be diagnosed 
by lay observation alone, others, such as coronary artery disease, are characterized by complex features not capable of observation.  In this case, however, the Veteran has not asserted that a heart or cardiovascular disorder began during service, only that such a disorder is related to service.  However, this too is a complicated medical determination well beyond the Veteran's competence, and accordingly his testimony to that effect is of no probative value.

Accordingly, the Board has been present with no probative evidence linking either a heart or cardiovascular disorder to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that hearing loss and tinnitus are related to service - and specifically to exposure to weapons fire.  December 2010 and January 2011 statements from the Veteran's daughter, sister, and wife, recalled that the Veteran exhibited hearing loss and complained of tinnitus since leaving service.  The Veteran's sister specifically recalled that ever since returning from service, the Veteran speaks loudly and listens to televisions and radios with higher volume that he had prior to entering service.

VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI). In the forgoing discussion, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.


On service entrance examination in March 1966, the Veteran pure tone thresholds, in decibels, were as follows on separate evaluations:


HERTZ

500
1000
2000
3000
4000
RIGHT
30 (15) 
25 (15)
25 (15)
X
15 (10)
LEFT
30 (15) 
25 (15) 
25 (15) 
X
40 (35)


HERTZ

500
1000
2000
3000
4000
RIGHT
40 (25) 
30 (20)
30 (20)
X
30 (25) 
LEFT
40 (25) 
40 (30) 
45 (35) 
X
40 (35)

Based on the foregoing, a bilateral hearing loss disability was clearly noted at entrance, and thus the presumption of soundless does not apply with regard to the Veteran's hearing, and the Veteran is considered to have entered service with a preexisting hearing loss disorder.

Where a veteran enters service with a preexisting disorder, service connection is considered on the basis of aggravation; that is, whether the preexisting injury or disease was made worse during service.  In so doing, VA must first determine whether there was been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2014).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Thus, the Board's initial inquiry is to consider whether the Veteran's preexisting hearing loss disorder became worse during service, and the Board finds that it did not.  Rather on physical examination at separation, the Veteran's ears, ear drums, heart, vascular system, and neurologic systems were normal.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
X
0
LEFT
10
10
5
X
0

As the foregoing shows, not only did the Veteran's hearing improve between entrance and separation, his hearing was clinically "normal" when he left service.  Further supporting the conclusion that the Veteran's current hearing loss is unrelated to service is the conclusion of a VA examiner in January 2010 who stated that both hearing loss and tinnitus were related, and that both were less likely than not related to service.  Specifically, the examiner noted that the Veteran's hearing did not worsen between entrance and separation examinations, and that at separation hearing was within normal limits.  In arriving at the foregoing conclusion, the examiner noted that a 2006 Institute of Medicine report to the National Academy of Sciences indicated that there "is no scientific basis, at this time, for delayed or late onset noise-induced hearing loss."  Thus, the record clearly reflects that the Veteran's hearing was not aggravated by service, and no further consideration is warranted.  

Statements from the Veteran, as well as December 2010 and January 2011 statements from the Veteran's daughter, sister, and wife, recalled that the Veteran exhibited complained of tinnitus since leaving service.  Service treatment records are silent for complaints of tinnitus, including on separation in March 1969.  Following separation, the Veteran complained of increasing tinnitus over the preceding year in a February 1997 treatment report, and indicated that tinnitus was primarily in the left ear.  On VA examination in January 2010 the Veteran stated that he first noticed tinnitus in 1966.  The Veteran has been remarkably inconsistent in reporting when tinnitus began, and based on his affirmative denial of symptoms both at induction and separation, the Board finds that the Veteran did not have tinnitus during service.  Rather, the Board finds that tinnitus had its onset several decades after separation, as reported by the Veteran himself in 1997 when he endorsed a one year history of worsening symptomatology.  Although the Veteran may believe that his current tinnitus is related to service, the Board is left with is no competent evidence etiologically linking tinnitus to service.

Thus, the Board finds that the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in March 2009, prior to the initial adjudication of the claims on appeal. Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment, in addition to requesting records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  To the extent that some records of private treatment were not acquired, the Veteran himself stated that his long-time primary care physician had died and that records of treatment were not available. 

The duty to assist was further satisfied by VA examinations in December 2009 and January 2010 during which the examiners reviewed and considered the Veteran's service treatment records and post-service treatment records, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history that are consistent with the record.  The Veteran failed to attend his December 2009 examination in person, and VA is under no obligation force such attendance.  While the Veteran was not present, the examiner nonetheless adequately reviewed the evidence available.  The Board finds that VA has met its duty to assist with respect to obtaining VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

The Veteran was not provided examinations regarding a neurological disorder other than headaches, irritable bowel syndrome, a heart disorder, or a cardiovascular disorder.  Generally in disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service). 

As discussed above, service treatment records are silent as to any complaints referable to a neurological disorder other than headaches, a heart disorder, or a cardiovascular disorder, to include affirmative denial of associated symptoms at service separation in March 1969.  Service treatment records are also silent for any IBS-related symptoms, other than on report of medical history at separation when the Veteran endorsed a "nervous stomach."  Moreover, the only evidence linking any of these disorders to service, are the Veteran's unsupported and largely general statements.  A conclusory generalized statement regarding the nexus between a disability and service, however, is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

Consequently, VA examination as to the etiology of a neurological disorder other than headaches, irritable bowel syndrome, a heart disorder, or a cardiovascular disorder is not warranted, even under the low threshold of McLendon.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a neurologic disorder is denied.

Service connection for a headache disorder is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for a heart disorder is denied.

Service connection for a cardiovascular disorder is denied.





______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


